Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Reference to Claim 1
Claim recites “a bypassing portion disposed outside the casing”.  However, the specification does not give the reason to dispose outside of the casing.  Instead, the Applicant only teaches the function of the 
In Reference to Claims 2-20
Claims 2-20 are rejected by their virtue dependency to Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the applicant provided prior art JPS6213786 to Iwata in view of the applicant provided prior art JP2005330821 to Matsunaga.

Iwata discloses a compressor comprising: a casing (Fig. 1, 1) that defines a reservoir space (Fig. 1, 20) configured to store oil, the casing comprising a discharger (Fig. 1, 21) disposed at a side of the casing and configured to discharge the refrigerant; a driver (Fig. 1, 3/4) comprising: a stator coupled to an inner circumferential surface of the casing and configured to generate a rotating magnetic field, and a rotor accommodated in the stator and configured to rotate relative to the stator based on the rotating magnetic field; a rotation shaft (Fig. 1, 5) that is coupled to the rotor and that extends in a direction away from the discharger; a compressing assembly (Fig. 1, 7) that is coupled to the rotation shaft, that is configured to be lubricated with the oil, and that is configured to compress the refrigerant and discharge the compressed refrigerant in the direction away from the discharger; a muffler (Fig. 1, 24) coupled to the compressing assembly and configured to guide the refrigerant to the discharger; and a bypassing portion (Fig. 1, 26) configured to transfer the refrigerant or the oil from the muffler to the discharger.
Iwata does not teach the bypassing portion is outside the casing.
Matsunaga teaches the bypassing portion is outside on the casing (As showed in Fig. 1)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Iwata to incorporate teachings from Matsunaga.  Doing so, would result in the bypassing portion of Iwata being positioned outside the casing as being taught by Matsunaga, since Matsunaga teaches a method of attenuating the pressure pulsation in the discharging chamber.
In Reference to Claim 2
Iwata discloses a separator (Fig. 1, 28) that is disposed between the discharger and the driver and that is configured to separate the oil from the refrigerant supplied to the discharger, wherein the bypassing portion (Fig. 1, 27) is configured to supply the refrigerant or the oil from the muffler (Fig. 1, 24) to at least one of the separator or the discharger.
In Reference to Claim 5

Iwata does not teach the bypassing portion is coupled to the casing.
Matsunage teaches the bypassing portion is coupled to the casing (As showed in Fig. 1, both ends of the bypassing portion is coupled to the casing)
the bypassing portion is coupled to the casing and configured to discharge the refrigerant or the oil into a space between the driver and a free end of the separator (Fig. 1, 28).
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Iwata to incorporate teachings from Matsunaga.  Doing so, would result in the bypassing portion of Iwata being positioned outside the casing as being taught by Matsunaga, since Matsunaga teaches a method of attenuating the pressure pulsation in the discharging chamber.
In Reference to Claim 6
Iwata discloses the muffler (Fig. 1, 24) is configured to receive the refrigerant or the oil through the compressing assembly and the driver and to supply the refrigerant or the oil to the bypassing portion (Fig. 1, via pipe 25).
In Reference to Claims 7 and 8
Iwata discloses the bypassing portion comprises: a first pipe (Fig. 1, 25) coupled to the muffler; a second pipe (Fig. 1, 26) that is in communication with the first pipe, and that extends to the discharger; and a third pipe (Fig. 1, 27) that is in communication with the second pipe and that is coupled to the casing.
Iwata does not teach the second pipe is outside the casing.
Matsunaga teaches the bypassing portion is outside on the casing (As showed in Fig. 1)
the first pipe (Fig. 1, annotated by the examiner) passes through the casing.


    PNG
    media_image1.png
    497
    529
    media_image1.png
    Greyscale

In Reference to Claim 13
Iwata discloses the muffler (Fig. 1, 24) comprises: a receiving body (Fig. 1, annotated by the examiner) that defines a refrigerant flow space therein configured to receive the refrigerant and that defines an outlet hole (Fig. 1, annotated by the examiner) configured to discharge the refrigerant to the first pipe; and a coupling body (Fig. 1, annotated by the examiner) that extends along an outer circumferential surface of the receiving body and that is coupled to the compressing assembly.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Iwata and Matsunaga as applied to claim 7 above, and further in view of US Patent Publication 2009/0110586 to Brabek.
In Reference to Claims 16-19
Iwata discloses the third pipe connected to the case.

Brabek teaches the bypassing portion further comprises a casing fastener (Fig. 4, 9)
the casing fastener comprises a seat that is in contact with an inner wall of the casing and that extends from an outer circumferential surface of the third pipe or is coupled to the third pipe (Fig. 6-8, 9)
the casing fastener comprises a close contact portion that is in contact with an outer wall of the casing and that extends from an outer circumferential surface of the pipe. (Fig. 6, 9)
a seat (Fig. 7, annotated by the examiner) that is in contact with an inner wall (Fig. 7, 12) of the casing and that extends from an outer circumferential surface of the third pipe (Fig. 7, 2, 3) or is coupled to the third pipe; and a close contact portion (As showed in Fig. 7) that is in contact with an outer wall of the casing and that extends from the outer circumferential surface of the third pipe or is coupled to the third pipe.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Iwata and Matsunaga as applied to Claim 7 to incorporate teachings from Brabek.  Doing so, would result in the bypassing pipe being connected to the sealed casing by the fastener connection as being taught by Brabek, since Brabek teaches a method of improving an efficiency of a compressor.

    PNG
    media_image2.png
    426
    749
    media_image2.png
    Greyscale


Iwata discloses a first connection pipe (Fig. 1, annotated by the examiner) that extends from the first pipe, that is inclined with respect to the first pipe (Fig. 1, annotated by the examiner) toward the discharger, and that is connected to the second pipe; and a second connection pipe (Fig. 1, annotated by the examiner)  that extends from a distal end of the second pipe, that is inclined with respect to the second pipe toward the casing, and that is connected to the third pipe (AS showed in Fig. 1).
Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Iwata and Matsunaga as applied to claim 8 above, and further in view of US Patent Publication 2009/0110586 to Brabek.
In Reference to Claim 9
Iwata discloses the bypass portion connected to the muffler.
Iwata does not teaches how the bypass portion is connected to the muffler.
Brabek teaches a pipe being connected to a sealed space by a fastener (Fig. 4,  9).
the muffler fastener comprises a seat (Fig. 6, 7, annotated by the examiner) that is in contact with an inner wall (Fig. 6/7, 12) of the sealed space and that extends from an outer circumferential surface of the pipe (Fig. 6/7, 2/3) or is coupled to the first pipe.
fastener (Fig. 7, 9) comprises a close contact portion (Fig. 7, annotated by the examiner) that is in contact with an outer wall (Fig. 7, 13) of the sealed space and that extends from an outer circumferential surface of the pipe (Fig. 7, 2/3) or is coupled to the first pipe
 a seat (Fig. 6, annotated by the examiner) that is in contact with an inner wall (Fig. 6, 12) of the sealed space and that extends from an outer circumferential surface of the pipe  (Fig. 6, 2/ 3) or is coupled to the first pipe; and a close contact portion that is in contact with an outer wall of the muffler and that extends from the outer circumferential surface of the first pipe or is coupled to the first pipe (as showed in Fig. 6).
.

Allowable Subject Matter
Claims 3, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        9/14/21